Appeal from an order of the Court of Claims, granting leave to file a claim after the expiration of the ninety-day limitation. The action is for the alleged wrongful death of decedent by suicide and is based upon the ground of improper supervision while he was an inmate of a State hospital for the mentally ill. Claimant contends that he was unable to obtain from the State or any of its agencies sufficient information of the circumstances surrounding the death of decedent to prepare the claim on time. The court below has found that the State had an awareness of the claim since its inception and has not been prejudiced by any delay in filing, and that there was a reasonable excuse for not filing within the statutory period. The order is discretionary by the express terms of the statute, and we do not think such discretion was abused. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.